DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 10/25/2022.
Claims 1, 8, and 15 have been amended. 
Claims 1-20 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 12/03/2018.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 103 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections was added


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent US 8533126 , Antony, et al. to hereinafter Antony in view of United States Patent Publication US 20150287059, Ouyang, et al. to hereinafter Ouyang in view of United States Patent Publication US 20030110088, Starmer, et al.

Referring to Claim 1, Antony teaches a system, comprising:
one or more data stores to store and manage data within a network; one or more servers to facilitate operations using information from the one or more data stores (
Antony: Col. 24 Ln. 1-10, Moreover, the obtaining of information from the information sources can be performed in various ways in various embodiments, including by retrieving stored information from an appropriate data store, requesting another component or system (whether local or remote) with access to the information to send it (e.g., by invoking a Web service or other API mechanism of the component or system), interacting with one or more users (e.g., the customer), etc.);
an analytics subsystem that communicates with the one or more servers and the one or more data stores in the network, the analytics subsystem comprising (
Antony: Col. 13 Ln. 30-40, In particular, FIG. 1A illustrates an example user interface screen 100 a that an example merchant Web Merchant MMM provides to customers to facilitate returns of items previously provided to the customers by the merchant, such as via a Web page sent to the customers from a Web server of the merchant. In this example, Customer CCC has selected a Returns Center portion of the Web site of Web Merchant MMM, as indicated by current status information 105 a, and is in the process of indicating one or more items to be returned.):

a data access interface to:
receive data associated with a plurality of customers; receive data associated with a plurality of transactions, the plurality of transactions associated with the plurality of customers, the plurality of transactions are transactions comprising at least a purchase, return, an exchange, or refund of an item, the data associated with the plurality of customers is received from a data source, and the data associated with the plurality of transactions is received from the data source (
Antony: Col. 1 Ln. 34-63, Although Web-based and catalog-based shopping can provide various advantages, such transactions can also have certain disadvantages. For example, some such disadvantages involve difficulties to customers and merchants in the conventional handling of the return of unwanted items. Such item returns can occur for a variety of reasons, including customers having purchased the wrong item, delivered items that are defective, an error in the order fulfillment process that resulted in the wrong item being provided or an item being provided to the wrong recipient, and the customer merely changing their mind. While there are many reasons that may lead to a customer's decision to return an item, a customer nonetheless typically desires to easily transfer possession of the item to the merchant and quickly receive any applicable refund or credit. Conversely, a merchant typically desires to minimize the cost of processing the return, maximize customer satisfaction regarding the returns process (e.g., by minimizing the activities required of the customer), quickly dispose of the returned items in the most economically advantageous manner, and protect itself from unscrupulous customers who attempt to improperly obtain refunds (e.g., for items that have been damaged or switched after delivery).);
Antony describes receiving a plurality of purchasing data that includes a plurality of customers’ data including return and refund information.

a processor to:
perform pre-processing of the data associated with the plurality of customers and the data associated with the plurality of transactions, where the pre-processing comprises:
extracting relevant returns data from the data associated with the plurality of customers and the data associated with the plurality of transactions; transforming the returns data by at least one of grouping, ordering, or cleaning, the transforming of the returns data to facilitate downstream processing (
Antony: Col. 1 Ln. 52-63, While there are many reasons that may lead to a customer's decision to return an item, a customer nonetheless typically desires to easily transfer possession of the item to the merchant and quickly receive any applicable refund or credit. Conversely, a merchant typically desires to minimize the cost of processing the return, maximize customer satisfaction regarding the returns process (e.g., by minimizing the activities required of the customer), quickly dispose of the returned items in the most economically advantageous manner, and protect itself from unscrupulous customers who attempt to improperly obtain refunds (e.g., for items that have been damaged or switched after delivery).
Antony: Col. 6 Ln. 60-Col. 7 Ln. 10, In other situations, return destinations of types other than DCs may be dynamically selected while the item being returned is in transit based on a variety of types of factors. For example, a merchant or third-party RPL may be selected for an item based on having special return processing capabilities, such as capabilities to verify the condition of the item being returned (e.g., to verify authenticity of jewelry items, such as when fraud is suspected or, alternatively, for all jewelry item returns), or capabilities to provide repair/refurbishment activities for items that are defective or whose condition is not sufficiently new.);
Antony describes processing of returns, which includes the analyzing of returned data to be processed and implemented for future wherein the Examiner is interpreting this as transforming data.

Antony does not explicitly teach apply feature engineering and business logic to the transformed returns data; identify and separate one or more types of variables specified by a user; apply a machine learning technique using the one or more types of variables and a parameter set generated by the processor and based on the root cause analysis, where the machine learning technique performs predictive modeling or forecasting associated with future returns, wherein the machine learning technique includes identifying a customer stated reason for a return, associating a machine learning reason with the customer stated reason and generating a business logic associated with the machine learning reason; determine the root cause analysis based on the applied feature engineering and business logic, wherein the root cause analysis includes determining the return reason for why the return of a good or product was made; provide, to a user, at least one recommendation based on the applied machine learning technique, the at least one recommendation associated with at least one of:
customer engagement, business model efficiency, pricing and promotional strategies, inventory management decisions, future returns predictions, or customer behavior trends
	However, Ouyang teaches these limitations
apply feature engineering and business logic to the transformed returns data (
Ouyang: Sec. 0053, When evaluating device return rate, a Local Weighted Scatter-Plot Smoothing (LOESS) model can developed by the analytics engine 31 to forecast potential device return rate for a given pre-launched device. This model can also be leveraged by the analytics engine 31 to forecast device return rate for a post-launched device. In some implementations, the analytics engine 31 supports the functionality of instantaneous data extraction from a KPI module (e.g., KPI logs 208) as well as instantaneous data transformation and loading.);
Ouyang describes the transforming of return data through analytics.

identify and separate one or more types of variables specified by a user (
Ouyang: Sec. 0061, Regression analysis includes a group of methods for predicting future values of a variable using information about other variables. It includes techniques for modeling and analyzing several variables when the focus is on the relationship between a dependent variable and one or more independent variables. More specifically, regression analysis helps one understand how the typical value of the dependent variable (or changes when any one of the independent variables is varied, while the other independent variables are held fixed. As will be discussed further below, the disclosed embodiments may select a particular set of cause codes as independent variables to perform regression analysis. Variables other than the selected set of cause codes may be used as dependent variables. In this way, a statistical relation study between cause codes and device return rate may be performed by the correlation module 602.); 
Ouyang describes that there are two types of variables, independent and dependent variables; in which the depended variables are selected data sets..

apply a machine learning technique using the one or more types of variables and a parameter set generated by the processor and based on the root cause analysis, where the machine learning technique performs predictive modeling or forecasting associated with future returns, wherein the machine learning technique includes identifying a customer stated reason for a return, associating a machine learning reason with the customer stated reason and generating a business logic associated with the machine learning reason;   (
Ouyang: Sec. 0081, The various implementations allow forecasting of a device return rate and identifying the primary root causes of a return. Such forecasting (or prediction) can allow supply chain teams and manufacturing teams to better track the trend of device quality, estimate inventory (e.g., CLNR inventory), estimate backup devices, determine how many pre-launched devices to be ordered, balance CLNR and new devices, and optimize resources. Using one or more algorithms, the disclosed implementations can construct a model to forecast (or trend) device return rate);
Ouyang describes analyzing return products which includes forecasting return and root cause analysis

Ouyang: Sec. 0044, Training sets are used in artificial intelligence, machine learning, genetic programming, intelligent systems, and statistics. A training set can be implemented to build an analytical model, while a test (or validation) set may be used to validate the analytical model that has been built. Data points in the training set may be excluded from the test (validation) set. Usually a dataset is divided into a training set, a validation set (and/or a ‘test set’) in several iterations (e.g., five to ten fold iterations) when creating an analytical model. 
Ouyang: Sec. 0045, In some implementations, data may be processed incrementally by the analytics engine 31 for instantaneous learning. Incremental learning is a machine learning paradigm where a learning process takes place whenever new example(s) emerge and adjusts what has been learned according to the new example(s). Incremental learning differs from traditional machine learning in that incremental learning may not assume the availability of a sufficient training set before the learning process, but the training examples appear over time.
Ouyang: Sec. 0052, The analytics engine 31 can be a tool to apply statistical modeling algorithms to study device quality, evaluate device readiness, and forecast device return rate etc. More statistical models can be embedded/stored in the analytics engine 31 based on business needs. The analytics engine 31 can allow a device quality team to investigate device quality from several aspects, including, but not limited to, device quality, device readiness and device return rate.
Ouyang: Sec. 0061, Regression analysis includes a group of methods for predicting future values of a variable using information about other variables. It includes techniques for modeling and analyzing several variables when the focus is on the relationship between a dependent variable and one or more independent variables. More specifically, regression analysis helps one understand how the typical value of the dependent variable (or changes when any one of the independent variables is varied, while the other independent variables are held fixed. As will be discussed further below, the disclosed embodiments may select a particular set of cause codes as independent variables to perform regression analysis. Variables other than the selected set of cause codes may be used as dependent variables. In this way, a statistical relation study between cause codes and device return rate may be performed by the correlation module 602.);
Ouyang describes the transforming of return data through the processing of data through the machine learning process which includes training data; wherein the trained data includes variables and parameter entered and outputted through the machine learning technique. All data is used in the analytics engines to create statistical models for creating business logic. Additionally, 0008-0011 teaches how the machine learning is used to process, analyze, and forecast device return.

determine the root cause analysis based on the applied feature engineering and business logic, wherein the root cause analysis includes determining the return reason for why the return of a good or product was made (
Ouyang: Sec. 0068, when visualized text size of a particular cause code is greater with respect to other cause codes, this indicates that the particular cause code more frequently is a reason for a device's return relative to other cause codes. Word clouds are useful for quickly perceiving the most prominent terms. Such visualization can help a wireless network provider team quickly identify the primary causes of return for a given device (e.g., the mobile station 13 a).), 
Ouyang describes determining the root cause for returns based on business logics of comparing terms.

provide, to a user, at least one recommendation based on the applied machine learning technique, the at least one recommendation associated with at least one of:
customer engagement, business model efficiency, pricing and promotional strategies, inventory management decisions, future returns predictions, or customer behavior trends (
Ouyang: Sec. 0071, A scatter-gram may suggest various kinds of correlations between variables with a certain confidence interval. Correlations may be positive (rising), negative (falling), or null (uncorrelated). As an illustrative example, if the pattern of data points or dots slopes from lower left to upper right, this can suggest a positive correlation between the variables being studied. If the pattern of dots slopes from upper left to lower right, it may suggest a negative correlation. A line of best fit (alternatively called ‘trendline’) can be drawn in order to study the correlation between the variables. An equation for the correlation between the variables can be determined by established best-fit procedures. ).
Ouyang describes providing suggestions based on trend line, wherein the trend line is based on customer behaviors.

Antony and Ouyang are both directed to the analysis of customer’s transactions (See Antony: Col. 1 Ln. 23-52; Ouyang at 0043, 0057). Antony discloses that additional elements should be considered such as, return inform can be considered (See Antony: Col. 14 Ln. 40-62,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Antony, which teaches detecting and collecting return information in view of Ouyang, to efficiently apply analysis of customer’s transactions to enhancing the capability to using different techniques for predicting returns. (See Ouyang at 0024, 0029, 0044, 0045).

Antony in view of Ouyang does not explicitly teach confirm an accuracy of a return reason by, performing an investigation into whether the return reason is true, and implementing a logic and verification action to evaluate a countermeasure;  
	However, Ouyang teaches these limitations
confirm an accuracy of a return reason by; performing an investigation into whether the return reason is true (
Starmer: Sec. 0003, There are costs associated with adequately tracking the return, delivering the goods back to the manufacturer or supplier, verifying that a return is not fraudulent. Additionally, several individuals at a point of sale are involved with returning goods. On a supplier's side of a return, at least one individual is involved with coordinating and verifying whether a return is authorized. 
Starmer: Sec. 0004, Having this type of system will not only reduce the number of individuals involved with returning a good, but it will also help reduce fraudulent returns.), 
Starmer describes determining if the return is true of fraudulent as the Examiner is interpreting this as confirming the accuracy of a return reason.

and implementing a logic and verification action to evaluate a countermeasure (
Starmer: Sec. 0004, have computerized tools that accurately and inexpensively allow for implementing techniques that are conducive to systematically determining whether a product is acceptable for being returned. Having this type of system will not only reduce the number of individuals involved with returning a good, but it will also help reduce fraudulent returns.
Starmer: Sec. 0023, capable of evaluating the information sent from the interface device 10 to determine whether a good meets a predefined criterion to be returned.);  
Starmer describes implementing technique for reducing returns, additionally the applicant’s specification does not explain what a countermeasure is or how it is executed.

Antony, Ouyang, and Starmer are all directed to the analysis of customer’s transactions (See Antony: Col. 1 Ln. 23-52; Ouyang at 0043, 0057; Starmer at 0007, 0025). Antony discloses that additional elements should be considered such as, return inform can be considered (See Antony: Col. 14 Ln. 40-62,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Antony in view of Ouyang, which teaches detecting and collecting return information in view of Starmer, to efficiently apply analysis of customer’s transactions to improve the process for analyzing returned products. (See Starmer at 0024, 0026, 0028, 0029, 0031).


Referring to Claim 2, Antony teaches the system of claim 1, where the data source comprises at least one of a website, a document, enterprise resource planning (ERP) system, a point of sale (POS) device, a database, a web feed, a sensor, a geolocation data source, a server, an analytics tool, a mobile device, or a reporting system (
Antony: Col. 12 Ln. 14-19, accessing various third-party information Sources that can provide a variety of types of information about customers and/or items (e.g., credit reports and demo graphic information for customers, detailed product information about item and their attributes, etc.).).
Antony describes accessing data from several sources which includes credit reports in which the Examiner is interpreting as a reporting system.

Referring to Claim 3, Antony teaches the system of claim 1, where the machine learning technique comprises at least one of a tree-based model, a Bayesian network, a support vector, clustering, a kernel method, a spline, or a knowledge graph (
Antony: Col. 25 Ln. 1-5, A variety of other types of logic could be used to perform the evaluation in various embodiments, and various types of techniques for combining and/or evaluating information may be used (e.g., probabilistic reasoning, neural networks, fuzzy logic, decision trees, etc.).).

Referring to Claim 4, Antony teaches the system of claim 1, where the machine learning technique comprises a deep learning technique using at a neural network and training at least one deep learning model (
Antony: Col. 25 Ln. 1-5, A variety of other types of logic could be used to perform the evaluation in various embodiments, and various types of techniques for combining and/or evaluating information may be used (e.g., probabilistic reasoning, neural networks, fuzzy logic, decision trees, etc.).).

Referring to Claim 6, Antony teaches the system of claim 1, where pre-processing of the data is performed in conjunction with a data warehouse server (
Antony: Col. 13 Ln. 30-40, In particular, FIG. 1A illustrates an example user interface screen 100 a that an example merchant Web Merchant MMM provides to customers to facilitate returns of items previously provided to the customers by the merchant, such as via a Web page sent to the customers from a Web server of the merchant. In this example, Customer CCC has selected a Returns Center portion of the Web site of Web Merchant MMM, as indicated by current status information 105 a, and is in the process of indicating one or more items to be returned.
Antony: Col. 24 Ln. 1-9, Moreover, the obtaining of information from the information sources can be performed in various ways in various embodiments, including by retrieving stored information from an appropriate data store, requesting another component or system (whether local or remote) with access to the information to send it (e.g., by invoking a Web service or other API mechanism of the component or system), interacting with one or more users (e.g., the customer), etc.).
Antony describes a server and data store in which the Examiner is interpreting the data store as data warehouse server.

Referring to Claim 7, Antony teaches the system of claim 1, further comprising:
Antony does not explicitly teach an output interface to transmit the at least one recommendation to the user at a user device.
However, Ouyang teaches an output interface to transmit the at least one recommendation to the user at a user device. (
Ouyang: Sec. 0026, The report may be displayed on a user interface of a computing device.
Ouyang: Sec. 0071, A scatter-gram may suggest various kinds of correlations between variables with a certain confidence interval. Correlations may be positive (rising), negative (falling), or null (uncorrelated). As an illustrative example, if the pattern of data points or dots slopes from lower left to upper right, this can suggest a positive correlation between the variables being studied. If the pattern of dots slopes from upper left to lower right, it may suggest a negative correlation. A line of best fit (alternatively called ‘trendline’) can be drawn in order to study the correlation between the variables. An equation for the correlation between the variables can be determined by established best-fit procedures. ).
Ouyang describes providing suggestions provides on the user device, wherein the Examiner is interpreting the suggestions as recommendations.

Antony and Ouyang are both directed to the analysis of customer’s transactions (See Antony: Col. 1 Ln. 23-52; Ouyang at 0043, 0057). Antony discloses that additional elements should be considered such as, return inform can be considered (See Antony: Col. 14 Ln. 40-62,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Antony, which teaches detecting and collecting return information in view of Ouyang, to efficiently apply analysis of customer’s transactions to enhancing the capability to using different techniques for predicting returns. (See Ouyang at 0024, 0029, 0044, 0045).

Claims 8-11, 13-18, and 20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-4, 6, and 7.  Regarding non-transitory computer-readable storage medium having machine- executable instructions stored thereon, which when executed instructs a processor (
Antony: Col. 20 Ln. 1-14, Some or all of the DIRH system components or data structures may also be stored (e.g., as software instructions or structured data) on a computer-readable medium, such as a hard disk, a memory, a network, or a portable media article to be read by an appropriate drive or via an appropriate connection. The DIRH system components and data structures can also be transmitted as generated data signals (e.g., as part of a carrier wave or other analog or digital propagated signal) on a variety of computer-readable transmission mediums, including wireless-based and wired/cable-based mediums, and can take a variety of forms (e.g., as part of a single or multiplexed analog signal, or as multiple discrete digital packets or frames). ).


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent US 8533126 , Antony, et al.to hereinafter Antony in view of United States Patent Publication US 20150287059, Ouyang, et al. to hereinafter Ouyang in view of United States Patent Publication US 20030110088, Starmer, et al. to hereinafter Starmer in view of United States Patent Publication US 20020161664, Shaya, et al.

Referring to Claim 5, Antony teaches the system of claim 4, Antony in view of Ouyang in view of Starmer does not explicitly teach where the deep learning model comprises at least one of a convolutional neural network, a feedforward neural network, a radial basis function neural network, a self-organizing neural network, a recurrent neural network, a sparse neural networks, or a modular neural network.
However, Shaya teaches where the deep learning model comprises at least one of a convolutional neural network, a feedforward neural network, a radial basis function neural network, a self-organizing neural network, a recurrent neural network, a sparse neural networks, or a modular neural network (
Shaya: Sec. 0017, Other neural network design considerations include whether the neural network is a fully connected and/or a feedforward design. A neural network is fully connected if all outputs from one layer are used as inputs to the next layer. A neural network is feedforward if there are no internal feedback loops (i.e. no outputs from one layer are used as inputs to a previous layer).

Antony, Ouyang, and Shaya are all directed to the analysis of customer’s transactions (See Antony: Col. 1 Ln. 23-52; Ouyang at 0043, 0057; Starmer at 0007, 0025; Shaya at 0024, 0190,). Antony discloses that additional elements should be considered such as, return inform can be considered (See Antony: Col. 14 Ln. 40-62,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Antony in view of Ouyang in view of Starmer, which teaches detecting and collecting return information in view of Shaya, to efficiently apply analysis of customer’s transactions to improving the processing of collected data. (See Ouyang at 0041-0044).

Claims 12 and 19 recite limitations that stand rejected via the art citations and rationale applied to claim 5.  



Response to Arguments
Applicant’s arguments filed 10/25/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 10/25/2022.

Regarding the 35 U.S.C. 103 rejection, Applicant’s argues at pg. 16 argues that “the cited portions of Ouyang, and indeed Ouyang as a whole, does not teach or suggest: 1) identify and separate one or more types of variables specified by a user, 2) apply a machine learning technique using the one or more types of variables and a parameter set generated by the processor and based on the root cause analysis, and 3) performing predictive modeling or forecasting associated with future returns, wherein the machine learning technique includes identifying a customer stated reason for a return, associating a machine learning reason with the customer stated reason, and generating a business logic associated with the machine learning reason. Support for these features may be found at least at paragraphs [0071-72] and Figure 4A of the specification. 
For at least these reasons, Ouyang in view of Matsuura does not teach or suggest "apply a machine learning technique using the one or more types of variables and a parameter set generated by the processor and based on the root cause analysis, the machine learning technique performing predictive modeling or forecasting associated with future returns, wherein the machine learning technique…identifying a customer stated reason for a return, associating a machine learning reason with the customer stated reason, and generating a business logic associated with the machine learning reason," as recited in independent claim 1. Antony does not make up for the deficiencies of Ouyang. 
PATE NTAtty Docket No.: D19-095-03770-00-USApp. Ser. No.: 16/702,208 	In response, the Examiner respectfully disagree. Ouyang describes that there are two types of variables, independent and dependent variables; in which the depended variables are selected data sets. Next, Ouyang teaches the transforming of return data through the processing of data through the machine learning process which includes training data; wherein the trained data includes variables and parameter entered and outputted through the machine learning technique. All data is used in the analytics engines to create statistical models for creating business logic. Additionally, Ouyang 0008-0011 teaches how the machine learning is used to process, analyze, and forecast device return.
	Lastly, I think the Examiner is unclear about “Ouyang in view of Matsuura does not teach…” because the Examiner did not use any prior art named Matsuura. 

Regarding the other Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilkinson et al., W.O. Pub. 2018053083, (discussing the determining and detecting of returned products).
Starmer et al., U.S. Pub. 20030110088, (discussing the tracking of reason a user returns products).
Ouyang Y., Hu M., Huet A., Li Z. (2018) Trending Device Readiness and Device Return Rate. In: Mining Over Air: Wireless Communication Networks Analytics. pp 53-67; Springer, Cham. https://doi.org/10.1007/978-3-319-92312-3_4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624